Title: To James Madison from William H. Winder, 20 August 1814
From: Winder, William H.
To: Madison, James


        
          Mc Keowin Hotel Saturday EveningAugt 20th 1814
          Sir
        
        I have just returned from visiting the troops beyond the Eastern Branch—on my way out I met a dragoon comeing express from Colo Monroe who informed me he had no letter for me but that he bore one for you.
        The omission, from haste I presume, to write me, induces me to request any intelligence communicated to you which may be useful for me to know. I am with very high respect Sir Your obt Servt
        
          Wm H Winder
        
      